department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list oct se tep rat legend taxpayer a taxpayer b ira ira ira sec_1 ira sec_2 date date date financial_institution t page financial_institution s amount a amount b amount wh1 amount wh2 dear this is in response to a letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayers a and b assert that on date taxpayer a authorized a direct transfer of amount a from ira to ira sec_1 and on date taxpayer b authorized a direct transfer of amount b from ira to ira sec_2 taxpayers a and b assert that their failure to accomplish a rollover of amounts wh1 and wh2 was due to financial_institution error in failing to follow the directions of taxpayers a and b taxpayer a and taxpayer b file a joint federal_income_tax return and each maintained their own iras ira and ira respectively at financial_institution t on date taxpayers a and b in an attempt to accomplish a direct_rollover of the entire balance in both ira sec_1 and to new iras sec_1 and sec_2 respectively at financial_institution s issued a written letter of instruction dated date to financial_institution t which authorized a wire transfer of amount a from ira and amount b from ira to ira sec_1 and ira sec_2 respectively on date contrary to taxpayers a and b's instructions financial_institution t erroneously and without advance notice to taxpayers a and b of the opportunity to opt_out of withholding withheld amounts wh1 and wh2 from ira sec_1 and respectively for federal_income_tax purposes and wired the remainder amounts to financial_institution s which then deposited the remainder amounts into the appropriate iras ira sec_1 and ira sec_2 20v904034 page on date taxpayers a and b were notified by their tax_return_preparer that amounts wh1 and wh2 were not transferred to ira sec_1 and ira sec_2 but by then the 60-day period had expired based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amounts wh1 and wh2 contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayers a and b is consistent with taxpayer a and b's assertion that their failure to accomplish a rollover of amounts wh1 and wh2 was due to financial_institution error in failing to follow the directions of taxpayers a and b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts wh1 and wh2 from ira and ira pursuant to this ruling letter taxpayers a and b are granted a period of days measured from the date of the issuance of this letter_ruling to make rollover_contributions of amounts wh‘1 and wh2 to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contributions will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact phone at _ or fax at ' by sincerely yours foawes sean vjo- employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
